Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-11 and 22-32 are pending.
Claims 22-32 are new.
Claims 2 and 12-21 are currently cancelled.
Claim 1 is the independent claim.
Claims 1 and 3 are currently amended.
The amendment to the independent claim 1 has overcome the double patenting since the limitation of determining the gravitational force of the vibrational activity is not obvious due to the 112(a) issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein determining the severity of the vibration activity comprises: determining a frequency, an amplitude, and a gravitational force of the vibration activity”.  The instant application fails to provide any identified vibration of an industrial machine which has vibrations initiated by gravitational forces.
First vibrations in physics are defined as “an oscillation of the parts of a fluid or an elastic solid whose equilibrium has been disturbed, or of an electromagnetic wave”.  The disturbance is described as the application of a force.  It should be noted that vibration of an industrial machine as taught has frequencies in the acoustical range to a maximum of 40 KHz (instant application, PgPub US 2020/0159207 [0021], [0033]).
As examples, forces that cause vibrations can be a single impact force such as a hammer hitting a solid object, repetitive impacts such as rain drops hitting a surface, or a repetitive oscillating force such as an off balance rotor of a machine or motor that causes sustained vibrations.  None of these are gravitational forces.  For example impact forces are the change in momentum of an object, e.g. a hammer, when it strikes another object, e.g. a bell.  This is not due to a gravitational force nor is it due to a change in gravitational force.
On a larger scale there are times when the force due to gravity changes due to the gravitational field varying, such as the interaction between the earth and the moon causing ocean tides.
However there is no teaching nor anticipation in the instant application of a change in gravitational field creating a gravitational force causing vibration within an industrial machine.
In the instant application (PgPub US 2020/0159207) paragraphs [0011] and [4383] describes determining a gravitational force of a captured vibration recorded as vibration data.  However in no manner is there any description of a gravitational force other than the assumed constant force due to gravity, which without variation inherently will not cause vibrations.  The application is completely silent as to what vibrations are caused by a gravitational force and how that gravitational force is varied to cause a vibration.  Constant gravitational force is a static condition and as such inherently DOES NOT create vibrations. 
Thus the instant application fails to show possession of any industrial machine vibrational data that comprises a frequency, an amplitude AND a gravitational force of the vibrational activity.
Thus claim 1 is rejected under 35 USC 112(a) lacking adequate written description as to how gravitational forces can cause vibrations in an industrial machine.  Dependent claims 3-11 and 22-32 are also rejected under 35 U.S.C. 112(a) since they do not resolve the lack of written description.

Further Claim 1 recites “determining, at the server, a severity of the vibration activity relative to timing by processing the vibration data, wherein determining the severity of the vibration activity comprises: determining a frequency, an amplitude, and a gravitational force of the vibration activity by processing the one or more measurements”.  The application is silent concerning any method for determining any force of the vibration activity from general vibration data.  The specification only teaches the possibility that one of the sensors used to record vibration may be a force sensor.  However, the claim does not limit the vibration data to data from sensors that specifically include a force sensor.  Thus the claim is a genus claim that includes non-force detecting sensors and the specification does not include any teaching as to how one determines any force from non-force sensors.  Thus claim 1 lacks written description showing possession of the claimed determination and is rejected under 35 USC 112(a).  Dependent claims 3-11 and 22-32 are also rejected under 35 U.S.C. 112(a) since they do not resolve the lack of written description.
For the purpose of compact prosecution, the term “gravitational force” is replaced by the broader use of an unidentified “force” measured by a force sensor in the claims.  
Claims 1, 3-11 and 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “wherein determining the severity of the vibration activity comprises: determining a frequency, an amplitude, and a gravitational force of the vibration activity”.  There is no identified vibration of an industrial machine that has vibrations initiated by static gravitational forces.
First vibrations in physics are defined as “an oscillation of the parts of a fluid or an elastic solid whose equilibrium has been disturbed, or of an electromagnetic wave”.  The disturbance is described as the application of a force.  It should be noted that vibration of an industrial machine as taught has frequencies in the acoustical range to a maximum of 40 KHz (instant application, PgPub US 2020/0159207 [0021], [0033]).
As examples, the force that causes vibrations can be a single impact force such as a hammer hitting a solid object, repetitive impacts such as rain drops hitting a surface, or a repetitive oscillating force such as an off balance rotor of a machine or motor that causes sustained vibrations.  None of these are gravitational forces.  For example impact forces are the change in momentum of an object, e.g. a hammer, when it strikes another object, e.g. a bell.  Even if the object is falling due to gravity, it is the change in momentum due to an interaction between the falling object with the at rest object causing a change in potential energy that produces the force that causes the vibration since there is NO change in gravitational force.
On a larger scale there are times when the force due to gravity changes due to the gravitational field varying, such as the interaction between the earth and the moon causing ocean tides.
However there is no teaching, nor any embodiment in the instant application of a change in gravitational field creating a gravitational force causing vibration within an industrial machine.
Further the specification fails to enable the determination gravitational force of the vibration activity caused by a static gravitational field.  Even if accelerometers or force sensors were used to measure the vibration, and the static gravitational force due to gravity, the static gravitational force due to gravity is a constant and has NO frequency to be a source of the energy causing any vibration.  There is nothing in the claims nor in the specification that identifies the environment whereby the gravitational force is varying.  No amount of experimentation will identify a gravitational force of any vibration activity when the gravity is static.  
Thus claim 1 as claimed is not enabled under 35 USC 112(a).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims ??? are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al., US 2017/0103339 (hereinafter Pandit), and further in view of Discenzo, US 6,434,512 and Moore, Jr. et al., US 5,761,940 (hereinafter Moore).
Claim 1 (Currently Amended):
Pandit teaches a method comprising:
deploying a mobile data collector for detecting and monitoring vibration activity of at least a portion of an industrial machine, the mobile data collector including one or more vibration sensors.  Pandit teaches having multiple mobile devices collecting data [0006], and these devices collect vibration data [0021];
controlling the mobile data collector to approach a location of the industrial machine within an industrial environment that includes the industrial machine; causing the one or more vibration sensors of the mobile data collector to record one or more measurements of the vibration activity.  Pandit teaches that a decision is made concerning the equipment from which to collect data, and a data collection time [0006].
transmitting the one or more measurements of the vibration activity as vibration data to a server over a network (the transmission from the external devices/mobile-data-collectors 14’ to the server 12’ FIG. 5);

Pandit is silent concerning any determination of a severity of the vibration and related maintenance action.
Discenzo teaches collecting vibration data such as that of a motor (FIG. 5c, 6c).  Various motor defects are manifested in the motor vibrations (col 9 lines 48-62).  These motor vibrations are measured and analyzed (col 13 lines 13-53, col 14 line 47 – col 16 line 43).  The motor maintenance can be scheduled to correspond to the determined state of the motor (col 14 lines 27-28).  Note although Discenzo describes embodiments directed to commercial transport vehicles he explicitly states that the diagnostics/prognostics can be applied to other dynamic systems, e.g. industrial machines (Abstract).  Last, Discenzo, FIG. 14A, teaches gathering the data generate health signals, step 544, and when maintenance is required generate a notification signal, step 550, and transmit the notification to an indication unit and store the information, step 551, (col 22 lines 27-35).  Discenzo teaches performing FFT analyses (col 13, lines 38-50) where the frequency and its amplitude of the vibration waveform is determined, further Discenzo teaches determining the frequency and amplitude of the vibration for diagnosing the health of the motor, col 14 lines 50-66. Discenzo teaches using signature analysis using stored tables of prior data associated with particular machine states, e.g. a database (Table 340 FIG. 7, col 14 lines 50-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use analytical engine and maintenance determination unit of Discenzo in the mobile data collection system of Pandit with the expected benefit, that one would be able to take the next step of determining the need and type of maintenance revealed by the data gathered by Pandit. 
This method for improving the data collection system of Pandit using the analysis of Discenzo was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Discenzo.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pandit and Discenzo to obtain the invention:
determining, at the server, a severity of the vibration activity relative to timing by processing the vibration data (Discenzo teaches determining the subsystem health signal, Step 544 Fig 14) wherein determining the severity of the vibration activity comprises:
determining a frequency,and an amplitude of the vibration activity by processing the one or more measurements (Discenzo teaches performing FFT analyses col 13, lines 38-50 where the frequency and its amplitude is determined, further Discenzo teaches determining the frequency and amplitude of the vibration for diagnosing the health of the motor, col 14 lines 50-66),
However Pandit and Discenzo are silent concerning the determination of force.
Moore teaches a mobile device which uses a force sensor to determine frequency and force of vibrations (col 6 lines 2-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the force sensor of Moore in the mobile unit of Pandit with the expected benefit that the force related to the vibration can be directly measured rather than requiring a complex determination of force when using other vibration sensors.
This method for improving the vibration sensing of Pandit using using the force sensor on the mobile unit as taught by Moore was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Moore.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pandit, Discenzo and Moore to obtain the invention:
determining a [gravitational] force of the vibration activity by processing the one or more measurements
determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the vibration activity (Discenzo teaches analyses can be performed over select frequencies attributed to features such as critical bearing ball pass frequencies and outer race frequencies, col 9 lines 36-43)
calculating a severity unit for the captured vibration based on the determined segment and at least one of the amplitude or the [gravitational] force, wherein the severity unit represents the captured vibration independent of the frequency and is indicative of the severity of the vibration activity (Discenzo teaches determining the state of the motor from the frequency information, col 9 lines 36-43 and this state is independent of the frequency of the analysis).
predicting, at the server, a maintenance action to perform with respect to at least the portion of the industrial machine based on the severity of the vibration activity (Discenzo teaches determining the need for a particular maintenance, step 548 FIG. 14);
transmitting a signal indicative of the maintenance action to the mobile data collector (Discenzo teaches transmitting a maintenance notification, step 551 FIG. 14).
Claim 3 (Currently Amended):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 2, wherein calculating the severity unit for the vibration activity based on the determined segment of the multi-segment vibration frequency spectra comprises:
mapping the vibration activity to the severity unit based on the determined segment of the multi-segment vibration frequency spectra by: mapping the vibration activity to a first severity unit when the frequency of the vibration activity corresponds to a below a low-end threshold-range of the multi-segment vibration frequency spectra; mapping the vibration activity to a second severity unit when the frequency of the vibration activity corresponds to a mid-range of the multi-segment vibration frequency spectra; and mapping the vibration activity to a third severity unit when the frequency of the vibration activity corresponds to an above a high-end threshold-range of the multisegment vibration frequency spectra.
Discenzo teaches analyzing across fundamental, side band and harmonic frequencies of the vibrations (col 9 lines 36-43) which would constitute a low-end, mid-range and high end regions of the multi spectrum.
Claim 4 (Original):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, wherein predicting the one or more maintenance actions to perform with respect to at least the portion of the industrial machine based on the severity of the vibration activity comprises:
using intelligent systems associated with the server to process the vibration data against pre-recorded data for the industrial machine, wherein processing the vibration data against the prerecorded data for the industrial machine includes identifying the pre-recorded data for the industrial machine within a knowledge base associated with the industrial environment; identifying an operating characteristic of at least the portion of the machine based on the pre-recorded data for the industrial machine within the knowledge base.
Discenzo teaches using an expert system (col 12 lines 1-18) performing analyses based on signatures, e.g. historical data, to make determinations concerning the health of the motor (col 13, lines 57-62).
predicting the one or more maintenance actions based on the operating characteristic. Discenzo teaches the data received from the diagnostic module (which uses the signature analysis) is used to determine motor maintenance based on the state of the motor (col 14 lines 24-28)
Claim 5 (Original):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, wherein the vibration activity is indicative of a waveform derived from a vibration envelope associated with the industrial machine, wherein the one or more vibration sensors detect the vibration activity when the mobile data collector is in near proximity to the industrial machine.  Pandit teaches making a decision as to which equipment from which to collect data with the mobile device ([0006] last two sentences) and for certain devices collecting vibration data [0021]. 
Claim 6 (Original):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, wherein the vibration activity represents velocity information for at least the portion of the industrial machine.  Discenzo teaches that the vibrations can be analyzed for portions of the machine (col 9 lines 36-43) where the vibrations are measured using accelerometers (col 9 lines 58-62).
Claim 7 (Original):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, wherein the vibration activity represents frequency information for at least the portion of the industrial machine.  Discenzo teaches that the vibrations can be analyzed for portions of the machine (col 9 lines 36-43)
Claim 8 (Original):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, wherein the mobile data collector is one of a plurality of mobile data collectors of a mobile data collector swarm.  Pandit teaches using a set of mobile devices to collect data (Title, Abstract).
Claim 9 (Original):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 8, further comprising: using self-organization systems of the mobile data collector swarm to control movements of the mobile data collector within an industrial environment that includes the industrial machine, wherein the one or more vibration sensors detect the vibration activity when the mobile data collector is in near proximity to the industrial machine.  Discenzo teaches using expert system to control the data collector (col 12 lines 1-18) where Pandit teaches making a decision as to which equipment from which to collect data with the mobile device ([0006] last two sentences) and for certain devices collecting vibration data [0021].
Claim 10 (Original):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 9, wherein using the self-organization systems of the mobile data collector swarm to control the movements of the mobile data collector within the industrial environment comprises:
controlling the movements of the mobile data collector within the industrial environment based on movements of at least one other mobile data collector of the plurality of mobile data collectors.  Pandit determines which device to use with which equipment at which time, step 211, FIG. 2.
Claim 22 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, further comprising: detecting that the industrial machine is in near proximity to the mobile data collector, wherein causing the one or more vibration sensors of the mobile data collector to record one or more measurements of the vibration activity is responsive to detecting the near proximity of the industrial machine to the mobile data collector. Pandit [0006] teaches determining the position of the mobile device and determining the action including taking data.
Claim 23 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, further comprising: detecting a vibration level change of at least the portion of the industrial machine using the one or more vibration sensors, wherein causing the one or more vibration sensors of the mobile data collector to record one or more measurements of the vibration activity is responsive to detecting the vibration level change. Discenzo (col 9 lines 48-51) determines effects due to motor operation and compares known readings with current readings (col 9 lines 36-43).
Claim 24 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 23, wherein detecting the vibration level change is based on a waveform derived from a vibration envelope associated with at least the portion of the industrial machine. Discenzo teaches performing FFT analyses (col 13, lines 38-50) where the frequency and its amplitude of the vibration waveform is determined, further Discenzo teaches determining the frequency and amplitude of the vibration for diagnosing the health of the motor, col 14 lines 50-66. Discenzo teaches using signature analysis using stored tables of prior data associated with particular machine states, e.g. a database (Table 340 FIG. 7, col 14 lines 50-67).
Claim 25 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 3, further comprising training an intelligent system to determine whether a vibration maps to the first severity unit, the second severity unit, or the third severity unit.  Discenzo teaches analyzing across fundamental, side band and harmonic frequencies of the vibrations (col 9 lines 36-43) which would constitute a low-end, mid-range and high end regions of the multi spectrum.  Use of neural network (col 11 lines 63-67)
Claim 26 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 1, wherein the signal indicates, based on the severity unit, increasing or decreasing a frequency for collection and analysis of further vibration data using the one or more vibration sensors. Discenzo teaches the processor controls sampling and digitizing rate as needed (col 13 lines 34-37).
Claim 27 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 8, further comprising using self-organization systems of the mobile data collector swarm to control movements of the mobile data collector within the industrial environment. Pandit [0006] teaches a trained model to make decisions on whether to collect data from a mobile device and from which equipment to collect the data.
Claim 28 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 27, wherein using the self-organization systems of the mobile data collector swarm to control movements of the mobile data collector within the industrial environment comprises utilizing a machine learning algorithm to determine a respective a target location for the mobile data collector, the target location corresponding to a location at which the mobile data collector records one or more measurements of the vibration activity of the portion of the industrial machine. Pandit [0006] teaches a trained model to make decisions on whether to collect data from a mobile device and from which equipment and what times to collect the data.
Claim 29 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 28, wherein the machine learning algorithm utilizes one or more of a plurality of features to determine the target location, wherein the plurality of features includes battery life of the mobile data collector, a type of the target being sensed, a type of signal being sensed, a size of the target, a number of mobile data collectors needed to cover the target, a number of data points needed for the target, a success in prior accomplishment of signal capture, information received from the server, and historical information regarding sensors operated at the target.  Pandit [0006] teaches a trained model using historical data to make decisions on whether to collect data from a mobile device and from which equipment and what times to collect the data.
Claim 30 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 9, wherein using the self-organization systems of the mobile data collector swarm to control movements of the mobile data collector within the industrial environment comprises utilizing a machine learning algorithm to determine a respective a target location for the mobile data collector, the target location corresponding to a location at which the mobile data collector records one or more measurements of the vibration activity of the portion of the industrial machine.  Pandit [0006] teaches a trained model using historical data to make decisions on whether to collect data from a mobile device and from which equipment and what times to collect the data.
Claim 31 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 30, wherein using the self-organization systems of the mobile data collector swarm to control the movements of the mobile data collector within the industrial environment comprises: controlling the movements of the mobile data collector within the industrial environment based on movements of at least one other mobile data collector of the plurality of mobile data collectors  Pandit [0006] teaches a trained model using historical data to make decisions on whether to collect data from a mobile device and from which equipment and what times to collect the data.
Claim 32 (New):
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 31, wherein the machine learning algorithm utilizes one or more of a plurality of features to determine the target location, wherein the plurality of features includes battery life of the mobile data collector, a type of the target being sensed, a type of signal being sensed, a size of the target, a number of mobile data collectors needed to cover the target, a number of data points needed for the target, a success in prior accomplishment of signal capture, information received from the server, and historical information regarding sensors operated at the target  Pandit [0006] teaches a trained model, e.g. a machine learning algorithm,  using historical data to make decisions on whether to collect data from a mobile device and from which equipment and what times to collect the data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pandit, and further in view of Discenzo, Moore, and Takenaka et al., US 4,621,263 (hereinafter Takenaka).
Claim 11:
The combined art of Pandit, Discenzo  and Moore in claim 1 make obvious the method of claim 8.
Pandit and Discenzo are silent concerning “wherein the mobile data collector is a mobile robot and at least one other mobile data collector of the plurality of mobile data collectors is a mobile vehicle.”
Takenaka teaches the use of a travelling unit to take vibration measurements (FIG. 1).  This unit can either be a unit controlled by a distant operator (e.g. in effect be a simple mobile vehicle (col 1 lines 52-59).  Takenaka further teaches a travelling unit that the system can be automated to take the measurements (col 4 lines 58-68) resulting in a robot taking the vibration measurements.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the vehicle and/or the robot of Takenaka as some of the plurality of mobile data collectors of Pandit and Discenzo (Pandit Title, Abstract) with the expected benefit that the data collecting could then be performed in areas hazardous to humans.
This method for improving the mobile data collection units of Pandit and Discenzo was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Takenaka.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pandit, Discenzo and Takenaka to obtain the invention:
wherein the mobile data collector is a mobile robot and at least one other mobile data collector of the plurality of mobile data collectors is a mobile vehicle.

Response to Arguments
Regarding Remarks page 1, the Double Patenting rejection the amendment to the independent claim includes a limitation not supported in the specification nor in the prior art, e.g.  determining the gravitational force of the vibrational activity.
Regarding the Remarks page 1 and 2, the previous 35 USC 112(b) has been overcome with the amendment to claims 3 and the cancelling of claim 13.
Regarding the Remarks starting page 3 addressing the rejections under 35 USC 103, the applicant argues that the amendments to the claims have overcome the previous rejections.  The examiner agrees in part such that the previous prior art as applied did not address the new limitations.  However the prior art with the addition of the teaching of Moore has addressed all of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857